Porter, J.

delivered the opinion of the court.
This action is brought.to recover from the defendant sixteen hogsheads of tobacco, which the plaintiff purchased from him, or damages for their nondelivery. The judge below gave judgment for the property, and in case it was not or could not be delivered, he assessed the plaintiff’s damages at $192 76. The defendant appealed.
*439Eastern District,
June 1831.
It is the sum claimed and not that recovered, which confers jurisdiction.
Whether a contract for the purchase of tobacco, not inspected, can be enforced? Query-
It hits been objected in this court, that the amount for which judgment was rendered, does not enable us to take cognizance of the case: but it has been repeatedly decided that it is the sum claimed, and not that recovered, which confers jurisdiction. The amount demanded in the petition is far above $300.
The contract and its violation are fully fproved, and the amount for which judgment is given appears snpported by the evidence. The only difficulty we have had in confirming the decree of the inferior court, has arisen from an inquiry, .suggested by the testimony; namely, whether the tobacco was inspected or not. If the negative had been established, a very serious question would have arisen, whether such a contract could have formed the basis of an action in-our courts. But, on reflection, we are of opinion that the proof is not sufficiently strong to enable us to decide the case on that ground. See 1 Morean’s Digest, 585. 1 Binney, 110. Carthew, 252. 4 Burrows, 2069.
It is therefore ordered, adjudged, and decreed, that the judgment of the District Court be affirmed with costs.